Title: To James Madison from Frederick Jacob Wichelhausen, 21 July 1804 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


21 July 1804, Bremen. “I beg leave to refer you to my last Respects of the 17th March inclosing therewith a faithful Translation of a special Order of his Prussian Majesty to his Consuls in this City, concerning their Difference with the Senate of Bremen.
“I have since been honoured with your much esteemed circular Letter of the 1st October 1803, accompanied with a Copy of the Laws passed in the last Session of Congress with the annexed Remarks of the Comptroller of the Treasury under Date the 10th Septr. as also a Letter from the Comptroller of the Treasury of the 12th Decr. containing a Form of a new Register provided with such Water and other secret Marks as appeared most consistent with the Intention of the Legislature. Of the first I have taken due Notice, and shall not fail to apply the last in conformity with the Sense of the Law and use my utmost Endeavors to detect any Fraud which might come within the Reach of my Jurisdiction; besides I need not to observe, that I shall be extremely careful to make the most prudent and discreet use of the private Marks described and confided to me in that Letter.
“On account of the Blockade of the Weser, during the last six Months, no American Vessels have arrived in this River, however I think it my Duty to inclose you herewith a List [not found] of those few, which in the before mentioned Period have arrived in the River Jahde; this List may be considered as a Continuation of my former Reports, the Jahde not having been considered navigable previous to this time, and as only such Vessels enter that River, which are destined for Bremen. The Blockade of the Weser has in the beginning greatly impeded the Navigation of Bremen, however at present Bremen does not in that degree feel the Inconvenience of it, as the Jahde is nearly an equivalent to the lost free Navigation on the Weser. Solely from Baltimore upwards of 15 Bremen Vessels of the Burthen from 3 to 400 Tons have arrived this Spring in the Jahde, chiefly laden with Tobacco and some Coffee; an equal number of the same Size are likewise sailed again for that Port filled with Cargoes of Linens and some other german Manufactures: the Value of each Cargo to be estimated upwards from 60 to 80,000 Dollars, which may give you an Idea of the important Trade carried on between the United States and this City, even in our present Situation. I must however observe that the Exportation of german Linens from this City, have never been so considerable to the United States than the last three Months, which may be attributed to the present War and Declaration of Independance of St. Domingo, as the greatest quantity of the Linens exported, are calculated for the West India Market, which formerly and in time of Peace was provided with its wants in this Article by the mother Countries.
“As the political weight of Bremen is too insignificant as to be drawn into Consideration by foreign Powers, the Inhabitants of this City have now and then to experience some Vexation from the belligerent Powers, although upon the whole they have not many occasions to complain.
“About two Months ago an english Cutter stationed itself between the Jahde and Weser to examine all Lighters going or coming over the Watts. Of two or three of them the Papers were not found in order and in consequence the Lighters carried to Yarmouth, where however they were immediately released again, upon producing Certificates of the Property being neutral.
“Since that time the Cutter has never appeared again on that Station, and we are in hopes the British will not further interrupt this Navigation over the Watts, which since the Commencement of the Blockade has become of the greatest Importance to this City. On the other side the French, who are in Possession of the right Shore of the River Weser, begin to examine at the Entrance of the Weser and also about ten english Miles from this City, all Lighters coming from or going to the Jahde, in order to learn whether any english Property or Produces of that Country are on board, when they intend to confiscate the same. We do not know how to guard against this new Impediment laid upon our Commerce, as th⟨e⟩ Certificates required (Certificats d’Origine) can only be granted by the french Commissary at this City, the Execution of which would cause new Detention and additional Charges, when at the same time the British Property and all Goods coming from or going to that Country, must be transported by Land to and from this City, to avoid Difficulties. The Members of the hannoverian States have renewed their Request for a Loan of 500,000 Rix Dollars which has again been refused by the assembled Senate and Citizens. It remains however doubtful whether General Bernadotte, now Commander in Chief of the french Troops in the Electorate of Hannover, who has strongly supported the Application of the hannoverian Deputies, will be satisfied with the Arguments given in Justification of the Refusal.
“Concerning the late Difference between the Senate of Bremen and the foreign Consuls residing in this City, I have still to give you the following particulars. The Prussian Minister Baron von Grote; the Danish Minister Baron von Eyben; the Imperial Charge d’Affaire Mr. Höver, and the British Charge d’Affaire Mr. Rumbold, at Hamburg immediately upon Receipt of their Instructions from their respective Courts, transmitted to the Senate of Bremen very energetical Notes, wherein they represent to the Senate its Wrong particularly with Regard to the Form and manner of Delivery of the Decree and earnestly demand that in future a more polite and distinguished Treatment should be observed towards the Consuls of foreign Powers and that the same Privileges and Exemptions from personal Services be granted to them, which they enjoyed in all other Countries, and namely in the Cities Hamburg and Lubeck, which were in the same Situation with Bremen, and which equally the Laws of all civilized Nations demanded. To this the Senate returned an Answer in which it endeavors to vindicate its Conduct and in a long and tedious Note tries to demonstrate to the foreign Ministers, that the accredited Consuls remained Citizens as well as any other and that it was inconsistent with the Constitution of Bremen that Privileges and Exemptions should be granted to Persons, who demanded the Freedom of Trade and other civil Rights, the more so as it had been notified to the Consuls on their Acknowledgement, that they were to remain in their civil Obligations and Duties.
“This Answer was immediately brought to the Knowledge of the respective Courts, and after having received new Instructions, the Imperial Prussian and Danish Ministers have transmitted again still more positive Notes to the Senate, wherein they declare the Answer as entirely insufficient and void of any sound Argument which might vindicate its Conduct, they repeat again their Demand in behalf of the Consuls and urgently insist upon the Compliance of it, nearly in the following Terms:
Their Courts had been very much surprised in receiving from the Senate a negative Answer to their lawful Demands; the Arguments alluded to were entirely deprived of any valid ground, which might justify such a Reply; their Courts were by no means inclined to drop the Business, on the contrary they had expressly directed them to ask in more positive Terms from the Senate the immediate Compliance with their Demands, which were entirely conform [sic] with every principle of the Laws of Nations; nay it appeared to them rather strange and singular if the imperial City of Bremen would form itself its separate Law of Nations, not regarded by any other Nation on Earth. What the Senate alluded to of having passed on the Acknowledgement of the respective Consuls, refers only by their own Declaration to verbal Expressions and consequently could not be used, as an Argument; besides the Consuls had no right to grant this, or rather to give away to the Right of their respective Sovereigns; if the Senate did not intend to treat the Consuls agreeable to the Customs and Laws of civilised Nations it ought to have been mentioned in the Letter of Acknowledgement to the respectiv⟨e⟩ Governments, when undoubtedly not one of them would have consented to the same. The Allegation that the Constitution of Bremen did not suffer any Exemption or Privileges to its Citizens was likewise wrong, as several Classes of Citizens and namely all Promotis (graduated Doctors) were free from all personal Duties and civil Offices and enjoyed a certain Rank, which so much the sooner ought to be given to the Consuls.
“Baron von Grote, the Prussian Minister closes his Note, which in my Opinion is written with great Dignity, about in the following words:
If the Senate would acquiesce to the reasonable and just Demands of his Court in granting to the foreign Consuls, those Exemptions and Privileges which the Law of Nations required and which in other Countries and namely in the Prussian Dominions and the Cities of Hamburg and Lübeck are willingly granted to them His Prussian Majesty would for this time graciously pass over the Difference, and as the Senate had so frequently and still in its last Note testified its Reverence and high Respect for his Prussian Majesty, he did not doubt in the least but the Senate would seize this Opportunity to prove by Actions, what so often it had assured in Writing, when his Prussian Majesty would graciously grant again his further Protection to the City, a Protection which on frequent occasions had been evidently productive of the greatest Benefit already to the City; he the Undersigned should likewise seize then the more agreeable opportunity of renewing to the Senate the Assurance of his Respect and Devotion.
“By the Contents of the foregoing Notes you will evidently observe that the foreign Courts are by no means inclined to pass over this Affair in Silence on the contrary that they are determined to carry their point in demanding Satisfaction and an Alteration in the Behavior of the Senate towards foreign Consuls. The last Notes were written about 14 Days ago, the Senate has replied thereto, that the Ministers would greatly oblige it, if they would wait still a few Weeks for its Answer, wishing to deliberate still more maturely on the Subject. In my Opinion it hereby only intends to gain still some time, however I cannot imagine what further Plea it may venture to give for a renewed Refusal and I should think it will at last yield to the just Demands of the foreign Powers, although I am confident it will be done with the greatest Reluctance.
“Should any thing decisive pass in this Business, I shall not fail to communicate you the same.”
